Citation Nr: 1441588	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  06-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to special monthly compensation based on loss of use of both feet.

2. Entitlement to an automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1990 to January 1991.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from August 2004 and December 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The August 2004 decision denied basic eligibility for obtaining an automobile and adaptive equipment or adaptive equipment only.  In the December 2007 decision, the RO denied entitlement to special monthly compensation based on the loss of use of both feet.

In August 2009, the Veteran testified before the undersigned during a video-conference hearing.  A transcript of the hearing is of record.

In July 2010 and September 2011, the Board remanded the Veteran's case to the RO for further development.


FINDINGS OF FACT

1.  The residuals of the Veteran's service-connected disabilities have affected the functions of his legs as to effectively result in the loss of use of his feet.

2.  The Veteran has very little function in his lower extremities below the knee; the evidence shows that, effectively, he would be equally well served by amputation and the use of a suitable prosthetic appliance.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of the Veteran's feet have been met. 38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 C.F.R. § 3.350(a)(2) (2013).

2.  The criteria for entitlement to automobile and adaptive equipment or adaptive equipment only have been met. 38 U.S.C.A. §§ 3901, 3902(b)(2), 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's decision to grant the benefits sought on appeal, the Veteran cannot be prejudiced by the decision and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

The Veteran filed a claim for special monthly compensation and assistance for automobile or adaptive equipment based on loss of use of his feet as symptoms of his service-connected disabilities.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  

The Veteran is competent to report symptoms of his lower extremities observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds his statements credible as they are consistent and detailed.

Loss of use of one or both feet

Special monthly compensation is authorized in addition to compensation for service-connected disabilities in certain circumstances, including the loss of use of one foot.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.  Loss of use of a foot, for the purpose of special monthly compensation, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  Id.

The relevant inquiry concerning a special monthly compensation award is not whether amputation is warranted but whether the appellant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  Tucker v. West, 11 Vet. App. 368, 373 (1996) (citing 38 C.F.R. §§ 3.350(a)(2), 4.63).  In accordance with 38 C.F.R. § 4.40 (2013), VA is required to consider the impact of pain in making a determination and articulate how pain on use factors into a disability determination for special monthly compensation.  Id; see also Spurgeon v. Brown, 10 Vet.App. 194, 196 (1997); DeLuca v. Brown, 8 Vet.App. 202, 208 (1995).

Service connection is currently in effect for partial fecal incontinence associated with discogenic disease of the lumbosacral spine with cauda equine (lumbar spine disability), evaluated as 100 percent disabling; complete urinary incontinence associated lumbar spine disability, evaluated as 60 percent disabling; lumbar spine disability, evaluated as 40 percent disabling; cervical disability with radiculopathy associated lumbar spine disability, evaluated as 30 percent disabling; right and left shoulder disabilities, each evaluated as 20 percent disabling; left and right leg neuropathy, each evaluated as 20 percent disabling; and stress fractures of the right and left tibia, evaluated as non compensable.

In this case, the medical evidence of record indicates that the Veteran's service-connected disabilities cause the loss of use of both of his lower extremities so as to effective cause loss of use of his feet, affect the functions of balance or propulsion, and preclude locomotion without the aid of an ambulatory assistive device, to include a wheelchair. 

VA medical records consistently show that the Veteran is unable to walk and is wheelchair-bound.  VA examination reports dated in May and September 2004 note the Veteran was wheelchair-bound and had been since October 2003.  

A VA examiner in September 2006 noted that the Veteran could only walk a few steps and had poor balance.  The examiner attributed these symptoms to cauda equina syndrome secondary to the Veteran's service-connected low back disability.  

A VA medical provider in January 2007 found that the Veteran was able to stand, but movement was spastic and his legs were areflexic, or without reflexes.  Treatment records, dated from July to December 2007, note that the Veteran was only able to walk 10 or 30 feet with the aid of a walker or holding onto something.  According to a March 2007 treatment record, the Veteran reported, and the provider affirmed, that he was unable to stand or walk due to pain.    

An April 2008 VA examiner found that the Veteran was unable to stand or walk.  The examiner noted that the Veteran was completely bed bound, chair bound, or electric wheelchair bound, and was able to transfer himself with minimal support of his lower legs, mostly using his upper body.  

A November 2008 VA treatment record shows that the provider noted that the Veteran's functional status was very limited, to a scooter, and that he was unable to stand on his own.  

During his August 2009 Board hearing, the Veteran reported not being able to walk independently for over five years, having increased pain when using his legs, and using his upper body to transfer himself.  

VA treatment records, dated in November 2011 and May 2012, identify the Veteran as paraplegic.    

The November 2007 and July 2013 VA examiners are the only examiners to provide opinions directed at the legal standard for loss of use of the feet.  The November 2007 VA examiner found that the Veteran could transfer from place to place making his legs more useful than an amputation with prosthesis.  During this examination, the Veteran reported that he might be able to walk a bit but pain prevented him from doing so.  

The July 2013 VA examiner concluded that the Veteran's current balance, propulsion, pivoting, and other function could not be accomplished equally well by an amputation and prosthesis because the problems stemmed from the Veteran's back.  The 2013 examiner reported that the Veteran was always in pain when using his feet for balance, propulsion, pivoting, or other function.     

While the 2007 and 2013 examiners indicated that the Veteran had greater functioning than that from an amputation with prosthesis, the evidence is at least in equipoise as to whether he has effective loss the use of his feet.  The record shows that he is unable to walk without the aid of a walker or other device for support.  He has poor balance and trouble pivoting.  Even with an aid, he is unable to walk more than 30 feet at a time.  The evidence also shows that the Veteran uses a motorized scooter for mobility and uses his upper body to transfer from the scooter to a chair or bed.  

Further, the examiners failed to address how pain affected the Veteran's leg function, even though he repeatedly reported not being able to walk because of pain.  Whether the limitation in function is due to the mechanics of the leg or to pain is irrelevant for the determination, as case law requires consideration of the effect of pain on functioning.  See Tucker, 11 Vet. App. at 373; DeLuca, 8 Vet.App. at 208.  

Here, the evidence shows that the Veteran is unable to use his legs to walk independently, due to problems associated with back pain; therefore his legs function no more than an amputation stump and prosthetic.  Resolving all reasonable doubt in his favor, loss of use of the feet is shown, and his claim for special monthly compensation for loss of use of the feet is warranted.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350.          




	
Automobile and adaptive equipment

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only. 38 U.S.C.A. § 3902(a) & (b); 38 C.F.R. § 3.808.

A veteran is considered to be an "eligible person" if he is entitled to compensation for any of the following disabilities: (i) the loss or permanent loss of use of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) the permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(b)(1).

As discussed above, the Veteran has loss of use of both feet for purposes of VA compensation.  Thus, he is also entitled to assistance for an automobile and/or adaptive equipment.  See 38 U.S.C.A. § 3903(a) & (b).  


ORDER

Special monthly compensation based on loss of use of the feet is granted.
 
Entitlement to automobile and/or adaptive equipment is granted.



____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


